Citation Nr: 0012054	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from Mach 1971 to June 
1973, he was discharged under honorable conditions.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1997, 
from the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran currently 
resides in Louisiana, his appeal has been forwarded by the 
New Orleans RO.


FINDINGS OF FACT

1.  The veteran currently has a diagnosis of PTSD.

2.  The veteran has described stressful events which he 
claims occurred during his service aboard the U.S.S. America 
during the Vietnam war.

3.  The veteran's diagnosis of PTSD has been ascribed to his 
experiences aboard the U.S.S. America during the Vietnam war.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A letter from a Staff Clinical Psychologist at VAMC New 
Orleans, dated in December 1995, shows that the veteran was 
undergoing treatment for PTSD which had been attributed to 
his experiences aboard an aircraft carrier.  The report of 
the most recent VA examination, conducted in October 1997, 
also shows a diagnosis of PTSD.  

The veteran has provided statements describing several 
stressful events which he contends he witnessed while serving 
aboard the U.S.S. America off the coast of Vietnam in 1972 
and 1973.  His statements are presumed to be credible for the 
purposes of well grounding the claim.  The Board concludes 
that the claim is well grounded because, in addition to the 
veteran's statements, evidence has been presented which shows 
a diagnosis of PTSD attributed to inservice incidents.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board notes that the RO has undertaken development of 
this claim through the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  Material received from 
USASCRUR includes histories of the U.S.S. America CVA 66, for 
the years 1972 and 1973.  Although these histories are 
certainly helpful to the development of the claim, they are 
not sufficiently detailed regarding the operations and losses 
of the Carrier Air Wing embarked aboard America at that time.  

The Board concludes that further development should be 
conducted to secure unit histories for Carrier Air Wing 8, 
consisting of VF-74, VMFA-333, VA-82, VA-35, VAQ-132, RVAH-6, 
VAW-124 and in particular VA-86 to which the veteran was 
specifically assigned.  Histories for these units, if 
available, should be procured for the period of the veteran's 
assignment to VA-86.  

Although he has described events which occurred in June 1972, 
personnel records submitted by him indicate that he did not 
arrive aboard America until July 26, 1972.  He has reported 
that he left CVA-86 in April 1973.  The Board further notes 
that the veteran's service personnel records are not 
contained within the claims folder.  They should be 
requested.

Therefore, this claim should be REMANDED to the RO for the 
following:

1.  The RO should request a detailed 
history of Carrier Air Wing 8, or if this 
is unavailable, individual histories for 
the above listed subordinate units, for 
the period from July 1972 to April 1973, 
while such units were embarked aboard 
U.S.S. America.

2.  The RO should secure copies of the 
veteran's service personnel records and 
should associate them with the claims 
folder.

Upon completion of the above described item the RO should 
review the veteran's claim for service connection for PTSD.  
If the determination remains adverse the RO should supply the 
veteran and his representative with a supplemental statement 
of the case and adequate time to respond.  The claim should 
then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 



